Order, Supreme Court, New *67York County (Eileen Bransten, J.), entered on or about August 16, 1999, which, insofar as appealed from, granted the media defendants’ motion pursuant to CPLR 3211 (a) (7) to dismiss the complaint as against them, and granted defendant home improvement contractor’s motion pursuant to CPLR 3211 (a) (7) to dismiss the complaint as against him to the extent of dismissing the causes of action for defamation, violation of privacy and intentional infliction of emotional distress caused by a television news show, unanimously affirmed, without costs.
The statements made in the “Help Me Howard” segment of the media defendants’ news show merely indicated that there was a contract dispute between plaintiff and defendant home improvement contractor, did not imply that plaintiff was not creditworthy, and therefore are not capable of a defamatory construction (cf., Cyran v Finlay Straus, Inc., 302 NY 486). Such contract dispute was a matter of public interest, precluding plaintiff’s privacy claims (see, Stephano v News Group Publs., 64 NY2d 174, 184-185). Nor was defendant reporter’s conduct depicted in the broadcast, which shows him asking to see plaintiff at her place of employment and, when she appeared, asking her about the alleged debt to her annoyance, so outrageous as to support a claim for intentional infliction of emotional distress (see, Howell v New York Post Co., 81 NY2d 115, 122). Leave to replead was properly refused since all of the dismissed causes of action arise out of the objectionable broadcast, and thus there is no reason to suppose that any of them can be supported with good grounds (CPLR 3211 [e]). Concur — Williams, J. P., Mazzarelli, Lerner, Andrias and Friedman, JJ.